Case: 18-13355    Date Filed: 01/24/2019   Page: 1 of 4


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-13355
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 9:18-cr-80074-DMM-1


UNITED STATES OF AMERICA,

                                                              Plaintiff - Appellee,

                                     versus

ANTHONY BERNARD JIMERSON,

                                                           Defendant - Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (January 24, 2019)

Before WILSON, ROSENBAUM, and HULL, Circuit Judges.

PER CURIAM:

      Anthony Bernard Jimerson appeals his 120-month prison sentence for

distributing 0.27 grams of cocaine base, arguing that the district court erred in
                Case: 18-13355      Date Filed: 01/24/2019      Page: 2 of 4


sentencing him as a “career offender” under the United States Sentencing

Guidelines.     See U.S.S.G. § 4B1.1.          The court applied the career-offender

enhancement because Jimerson had three prior Florida convictions for sale of

cocaine. On appeal, Jimerson maintains that these prior convictions are not predicate

“controlled substance offense[s]” for the enhancement because the statute of

conviction, Fla. Stat. § 893.13(1), does not require proof of knowledge of the illicit

nature of the controlled substance. As he concedes, however, we have rejected this

same argument. United States v. Smith, 775 F.3d 1262, 1267–68 (11th Cir. 2014).

Because we are bound by Smith, we affirm Jimerson’s sentence.

       The Sentencing Guidelines recommend increased penalties when a defendant

is a “career offender.” 1 See U.S.S.G. § 4B1.1. To qualify as a career offender, the

defendant must have “at least two prior felony convictions of either a crime of

violence or a controlled substance offense.” Id. § 4B1.1(a). A “controlled substance

offense” is

       an offense under federal or state law, punishable by imprisonment for
       a term exceeding one year, that prohibits the manufacture, import,
       export, distribution, or dispensing of a controlled substance (or a
       counterfeit substance) or the possession of a controlled substance (or a
       counterfeit substance) with intent to manufacture, import, export,
       distribute, or dispense.


       1
         Here, for example, Jimerson’s guideline range without the career-offender enhancement
was 21 to 27 months of imprisonment (total offense level 9; criminal history category VI). With
the enhancement, his guideline range was 151 to 188 months (total offense level 29; criminal
history category VI).
                                              2
              Case: 18-13355     Date Filed: 01/24/2019   Page: 3 of 4


Id. § 4B1.2(b).

      Under Florida law, the sale, manufacture, or delivery of cocaine, or the

possession of cocaine with the intent to sell, manufacture, or deliver it, is a felony

punishable by a prison term of up to fifteen years. See Fla. Stat. §§ 893.13(1)(a),

775.082(3)(d). “[K]nowledge of the illicit nature of a controlled substance is not an

element” of the offense. Fla. Stat. § 893.101(2); see State v. Adkins, 96 So.3d 412,

415–16 (Fla. 2012). However, the government must still prove the defendant’s

knowledge of the presence of the substance, and the defendant may raise lack of

knowledge of the illicit nature of the substance as an affirmative defense. Adkins,

96 So. 3d at 416.

      Jimerson argues that the Florida legislature’s decision to remove as an element

knowledge of the illicit nature of the controlled substance takes § 893.13(1) outside

the scope of the career-offender provision. But in Smith, we held that a prior

conviction under § 893.13(1) is a controlled substance offense under § 4B1.2(b) even

though it lacks that element of mens rea. Smith, 775 F.3d at 1267–68. Reviewing

the plain language of § 4B1.2(b)’s definition of controlled substance offense, we

concluded that no mens rea with respect to the illicit nature of the controlled

substance was expressed or implied in the definition.         Id. at 1267.    Rather,

§ 4B1.2(b)’s definition required only that the predicate statute “prohibits” certain

activities related to controlled substances. Id. We also found that the presumption


                                          3
              Case: 18-13355     Date Filed: 01/24/2019   Page: 4 of 4


in favor of mental culpability and the rule of lenity did not require us to imply an

element of mens rea in the guideline definition because the text of § 4B1.2(b) was

unambiguous. Id.

      As Jimerson concedes, Smith squarely holds that his convictions under Fla.

Stat. § 893.13(1) qualify as controlled substance offenses under § 4B1.2(b),

notwithstanding the lack of an element of mens rea with respect to the illicit nature

of the controlled substance. We are bound by that holding here. See United States

v. Pridgeon, 853 F.3d 1192, 1198 (11th Cir. 2017) (“We are bound to follow

Smith.”); United States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008) (“[A] prior

panel’s holding is binding on all subsequent panels unless and until it is overruled

or undermined to the point of abrogation by the Supreme Court or this court sitting

en banc”).

      Under Smith, the district court properly applied the career-offender

enhancement because Jimerson’s three prior Florida convictions for sale of cocaine

qualify as controlled substance offenses. Because Jimerson raises no other argument

on appeal, we affirm his sentence.

      AFFIRMED.




                                         4